DETAILED ACTION
This action is responsive to amendment filed on June 23rd, 2022. 
Claims 21, 23~29, 31~41, and 43~45 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 23~29, 31~41, and 43~45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
Claims 21, 23~29, 31~41, and 43~45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1~20 of U.S. Patent No. 10,659,400 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. 
For example, claims 21, 35, and 36 of the instant application contains subject matter similar to claims 1, 12, 14, and 17 of U.S. Patent No. 10,129,172. Claims 23~29 contains subject matter similar to claims 2 and 6~11 respectively of U.S. Patent No. 10,129,172. Tomasic taught (see the USC §103 rejection below) obtaining one or more discrete linguistic elements from the messaging information using natural language processing is for the purposes of automatically pre-populating a form and displayed to the user [Tomasic: ¶34; ¶35; ¶45; ¶48]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Tomasic’s teaching of analyzing and populating a form based on the user input data so that forms can be filled in in a predictable manner so that the time spent on handing procedural tasks or duties may be reduced allowing service agents to devote tasks that require more creative thinking and problem solving [Tomasic: ¶8].
Thus, the rejection is sustained and Applicants are requested to file a terminal disclaimer.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21, 23~29, 31~41, and 43~45 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. hereinafter Wilson (U.S Patent 10,423,948) and Tomasic et al. hereinafter Tomasic (U.S 2006/0235691) in view of Schoenberg (U.S 2015/0100483).
Regarding Claim 21,
	Wilson taught an apparatus, comprising: a communications unit; a storage unit storing instructions; and at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to: 
receive, via the communications unit, messaging information from a device during a communications session (C4: 10~16, 51~61; C5:29~36); 
generate interface data that populates an interface element of a first digital interface with the first candidate parameter value, and store the interface data within the storage unit, the first digital interface being associated with the exchange of data (Fig. 2 ‘210’; C20:13~21, server 104 generates a message “PSSIM: Send $20.00 (“candidate parameter value”) to @jackSmith for BBQ?”). 
Wilson did not specifically teach obtain one or more discrete linguistic elements from the messaging information, and determine that the one or more discrete linguistic elements establish an incomplete portion of a first candidate parameter value of an exchange of data; perform operations that determine the first candidate parameter value based on the incomplete portion and on information characterizing prior exchanges of data between the device and the apparatus; and transmit, via the communications unit, linking data associated with the stored interface data to the device, the device being configured to present a representation of the linking data within a second digital interface associated with the communications session.
Tomasic taught obtain one or more discrete linguistic elements from the messaging information [¶32, input data may be supplied by user 102 in natural language form], and determine that the one or more discrete linguistic elements establish an incomplete portion of a first candidate parameter value of an exchange of data [¶34, receive user input data from user 102 or user interface 104, analyze the input data, selecting a form responsive to the user request]; perform operations that determine the first candidate parameter value based on the incomplete portion and on information characterizing prior exchanges of data between the device and the apparatus [¶35, analyze input data to select and fill an appropriate form; ¶46, a log of past user 102 input data; ¶48; ¶60~¶66, “Please increase Kelvin’s pay to $36 per hour” – Kelvin is the incomplete portion and the agent selects the salary increase approval form and fills it in with the employee’s name and the new salary information].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Tomasic’s teaching of analyzing and populating a form based on the user input data with Wilson’s generated interface so that forms can be filled in in a predictable manner so that users can state their intent in free text instead of navigating through a collection of static forms [Tomasic: ¶8].
The combination of Wilson and Tomasic did not specifically teach transmit, via the communications unit, linking data associated with the stored interface data to the device, the device being configured to present a representation of the linking data within a second digital interface associated with the communications session.
Schoenberg taught teach transmit, via the communications unit, linking data associated with the stored interface data to the device, the device being configured to present a representation of the linking data within a second digital interface associated with the communications session [¶38, “pay online” hyperlink 102 (“linking data”); ¶39, form 108 (“second digital interface”) with some or all fields pre-populated when payer selects the “pay online” hyperlink].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Schoenberg’s teaching of generating a link that prepopulates fields of a form with Wilson and Tomasic’s methods of generating a form based on user input so that forms can be filled in in a predictable manner reducing the likelihood of data entry errors and increasing the chance that a customer will update their data [Schoenberg: ¶32].
Regarding Claim 23,
Wilson in view of Tomasic taught wherein the at least one processor is further configured to execute the instructions to determine the first candidate parameter value based on an application of a statistical process, a machine learning process, or an artificial intelligence process to input data that includes the incomplete portion of the first candidate parameter value and at least a portion of the information characterizing the prior exchanges of data [Tomasic: ¶36, the intermediary agent 108 may also include a learning system 108G that employs examples derived from historical performance of the agent 108 with regard to processing user 102 requests]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Tomasic’s teaching of using machine learning to populate a form based on the user input data with Wilson’s generated interface so that forms can be filled in more accurately in a predictable manner thus, allowing the agent with the ability to automatically improve its performance based on an analysis of the corrections or repair provided by the user 102 [Tomasic: ¶45].
Regarding Claim 24,
Wilson taught wherein the at least one processor is further configured to execute the instructions to: determine a second candidate parameter value for the exchange of data based on the messaging information and on the information characterizing the prior data exchanges; and generate the interface data based on the first and second candidate parameter values, the generated interface data associating each of the first and second candidate parameter values with a corresponding one of the interface elements of the first digital interface (Fig. 6 and 7; ‘700’, ‘702’, ‘704’; C26:10~21, past transactions).
Regarding Claim 25,
The combination of Wilson and Tomasic in view of Schoenberg taught wherein: the linking data characterizes a deep link to the stored interface data [¶38, “pay online” hyperlink 102 (“linking data”); the device is further configured to present a representation of the deep link within the second digital interface [Schoenberg: ¶40, payment form 108]. The rationale to combine as discussed in claim 21, applies here as well.
Regarding Claim 26,
The combination of Wilson and Tomasic in view of Schoenberg taught wherein the device is further configured to generate the first request in response to a receipt of input data indicative of a selection of the presented representation of the deep link by a user of the device [Schoenberg: ¶39, when the payer selects the “pay online” hyperlink]. The rationale to combine as discussed in claim 21, applies here as well.
Regarding Claim 27,
The combination of Wilson and Tomasic in view of Schoenberg taught wherein the at least one processor is further configured to execute the instructions to based on the portion of the linking data, load the stored interface data from the storage unit [Schoenberg: ¶38; ¶39, stored payer information in the secure data vault accounting with the token] and transmit the stored interface data to the device via the communications interface, the device being further configured to present the first digital interface in accordance with the stored interface data and populate the interface element with the first candidate parameter value [¶40, the payer may then review the pre-populated data on the payment form 108]. The rationale to combine as discussed in claim 21, applies here as well.
Regarding Claim 28,
Wilson taught wherein the at least one processor is further configured to execute the instructions to: receive a second request to initiate the exchange of data in accordance with the first candidate parameter value; and based on the second request, perform operations that initiate the exchange of data in accordance with at least the first candidate parameter value (Fig. 3 and associated description).
Regarding Claim 29,
Wilson taught wherein the at least one processor is further configured to execute the instructions to perform operations that identify the one or more discrete linguistic elements within the messaging information based on an application of a statistical process, a trained machine learning process, or a trained artificial intelligence process to input data that includes portions of the messaging information (C2:17~24, chatbot is inherently a type of artificial intelligent messaging service).
Regarding Claim 31,
Wilson taught wherein the at least one processor is further configured to execute the instructions to: determine that the one or more discrete linguistic elements establish a second candidate parameter value of the exchange of data; and generate the interface data based on the first and second candidate parameter values, the generated interface data associating each of the first and second candidate parameter value with a corresponding interface element of the first digital interface (Fig. 3 and associated description).
Regarding Claim 32,
Wilson taught wherein the at least one processor is further configured to execute the instructions to: load, from the storage unit, profile information associated with the device (C7:8~13, secure information stored in user profile) and session information identifying additional elements of messaging data exchanged between the device and the apparatus during one or more prior communications sessions (C19:27~33, user-identifying information, transaction history; C28:23~31); and determine the first candidate parameter value based on the messaging information and at least one of the profile information or the session information (C19:37~48).
Regarding Claim 33,
Wilson taught wherein the at least one processor is further configured to execute the instructions to determine the first candidate parameter value based on an application of a statistical process, a machine learning process, or an artificial intelligence process (C2:17~24, chatbot is inherently a type of artificial intelligent messaging service) to the messaging information and at least one of the profile information or the session information.
Regarding Claim 34,
Wilson taught wherein: the at least one processor is further configured to execute the instructions to establish the communications session with an application program executed by the device, the messaging information being generated by the executed application program during the established communications session; and the executed application program causes the device to present the representation of the linking data within the second digital interface (Fig. 2, messaging application 212; C6:44~51).
Regarding Claim 41,
Wilson taught wherein the at least one processor is further configured to execute the instructions to perform operations that populate the interface element of the first digital interface with the first candidate parameter value, and wherein the interface data comprises the populated interface element (Fig. 2~Fig. 4 and associated description).
Regarding Claim 43, 
Wilson taught wherein the at least one processor is further configured to execute the instructions to: obtain data characterizing a set of predetermined parameter values of the exchange of data (C4: 51~55, message includes user input having syntax of the monetary indicator and identify payment amount and payment proxy); and Wilson in view of Tomasic taught determine that the one or more discrete linguistic elements establish the incomplete portion of the first candidate parameter value based on the obtained data [Tomasic: ¶34; ¶35]. The rationale to combine as discussed in claim 21, applies here as well.
Regarding Claims 35~40, 44, and 45, the claims are similar in scope to claims 21, 23~29, 31~34 and therefore, rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443